717 S.E.2d 740 (2011)
STATE of North Carolina
v.
Emmanuel NGENE.
No. 259P11.
Supreme Court of North Carolina.
October 6, 2011.
Russell Joseph Hollers, Durham, for Ngene, Emmanuel.
Diane Martin Pomper, Assistant Attorney General, for State of N.C.
C. Colon Willoughby, Jr., District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 21st of June 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."